PER CURIAM.
Francisco Vega appeals from his conviction on a single charge of delivery of cocaine, challenging the trial court’s decision not to instruct the jury on the defense of entrapment and also challenging his conviction based upon the constitutional analysis in Shelton v. Secretary, Department of Corrections, 802 F.Supp.2d 1289 (M.D.Fla. 2011).
We affirm as to the entrapment issue without elaboration. See Davis v. State, 937 So.2d 300, 303 (Fla. 4th DCA 2006) (“[W]hen the evidence is not conflicting and the factual circumstances not in dispute, the determination of whether an accused has been entrapped is an issue that is determined as a matter of law by the trial judge.”). We reject Appellant’s constitutional argument for the reasons explained in Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). We recognize that this latter issue is currently pending be*157fore the Florida Supreme Court in State v. Adkins, 71 So.3d 117 (Fla.2011). Accordingly, we will withhold our mandate pending a final disposition of Adkins.
AFFIRMED.
SAWAYA, LAWSON and EVANDER, JJ., concur.